        Case 2:19-cv-10341-WBV-DMD Document 17 Filed 07/08/19 Page 1 of 3



                                 UNITED STATES DISTRICT COURT

                                 EASTERN DISTRICT OF LOUISIANA


 OFFICIAL COMMITTEE OF
 UNSECURED CREDITORS OF FIRST
 NBC BANK HOLDING COMPANY,                             CIVIL ACTION

              Plaintiff,                               NO. 2:19-CV-10341 WBV/DMD

 vs.                                                   JUDGE WENDY B. VITTER

 ASHTON J. RYAN, JR., MARY BETH                        MAGISTRATE JUDGE DANA M. DOUGLAS
 VERDIGETS, WILLIAM J BURNELL,
 GREGORY ST. ANGELO, OFFICER
 DOES 1-20, ERNST & YOUNG LLP,
 MARK BELL, and AUDITOR DOES 1-
 20,

              Defendants.


        DEFEDANT MARY BETH VERDIGETS’S RESPONSE IN OPPOSITION TO
             ST. ANGELO’S MOTION TO STAY CIVIL PROCEEDINGS

             On June 19, 2019, Defendant Gregory St. Angelo (“Mr. St. Angelo”) filed a Motion to Stay

Civil Proceedings (the “Motion to Stay”) (R. Doc. 16) requesting that the Court stay this civil

litigation in its entirety until the resolution of the federal criminal proceeding in United States v.

St. Angelo, Case No. 2:19-cr-55. Defendant Mary Beth Verdigets (“Ms. Verdigets”) opposes the

Motion to Stay for the limited purpose of enabling her to file, and the Court to decide, a Fed. R.

Civ. P. 12(b) motion challenging whether the Complaint states a claim against her. Her deadline

for filing a Rule 12(b) motion is July 22, 2019, six days after the submission date for the Motion

to Stay.

             Ms. Verdigets does not oppose the Motion to Stay to the extent that it seeks to stay all non-

Rule 12(b) activity in the case, such as discovery, scheduling conferences under Fed. R. Civ. P. 16




00328308-1                                         1
        Case 2:19-cv-10341-WBV-DMD Document 17 Filed 07/08/19 Page 2 of 3



and 26, the setting of case deadlines, or any non-Rule 12 motion practice. Unlike those activities,

Ms. Verdigets’ Rule 12(b) motion will not implicate any of the concerns raised by Mr. St. Angelo

in his Motion to Stay, but will instead allow Ms. Verdigets an opportunity to seek dismissal from

this proceeding based on the insufficiency of the Complaint and standing. Further, Ms. Verdigets

understands that Mr. St. Angelo has no objection to her request for this narrow exception to the

stay that he is seeking.

             Ms. Verdigets therefore respectfully requests that Mr. St. Angelo’s Motion to Stay be

denied to the limited extent that it would preclude her from filing any motions pursuant to Fed. R.

Civ. P 12(b) or would preclude the Court from deciding such motions.

                                         Respectfully submitted,

                                         STEEG LAW FIRM, L.L.C.



                                                /s/ Charles L. Stern, Jr.
                                         CHARLES L. STERN, JR. (12451)
                                         201 St. Charles Avenue, Suite 3201
                                         New Orleans, LA 70170
                                         Telephone: (504) 582-1199
                                         Facsimile: (504)-582-1240
                                         E-mail: cstern@steeglaw.com


                                         Mary C. Gill (pro hac vice)
                                         mary.gill@alston.com
                                         Elizabeth Gingold Clark (pro hac vice)
                                         elizabeth.clark@alston.com
                                         Courtney C. Quirós (pro hac vice)
                                         courtney.quiros@alston.com
                                         ALSTON & BIRD LLP
                                         1201 West Peachtree Street; Suite 4900
                                         Atlanta, Georgia 30309-3424
                                         Telephone: (404) 881-7000
                                         Facsimile: (404) 881-7777

                                         Attorneys for Defendant Mary Beth Verdigets



00328308-1                                     2
        Case 2:19-cv-10341-WBV-DMD Document 17 Filed 07/08/19 Page 3 of 3



                                     CERTIFICATE OF SERVICE

             I hereby certify that a copy of the foregoing has been served upon all parties requesting

notice via the Court’s CM/ECF notification system this 8th day of July, 2019.



                                                                        /s/ Charles L. Stern, Jr.




00328308-1                                       3
